In the findings of fact of the Florida Industrial Commission in this case, as set forth in the transcript, the following appears:
"The sections of the Florida Workmen's Compensation Act applicable to this question are as follows:
" 'Section 15, Paragraph (f) 'Hernia: In all claims for compensation for hernia resulting from injury by an accident arising out of and in the course of his employ, it must be definitely proved to the satisfaction of the Commission:
" '1. That there was an injury resulting in hernia.
" '2. That the hernia appeared suddenly.
" '3. That it was accompanied by pain.
" '4. That the hernia immediately followed an accident.
" '5. That the hernia did not exist prior to the accident for which compensation is claimed.'
"Section 26: 'In any proceeding for the enforcement of a claim for compensation under this Act it shall be presumed in the absence of substantial evidence to the contrary —
"(a) That the claim comes within the provisions of this Act.
"(b) That sufficient notice of such claim has been given.
"(c.) That the injury was not occasioned primarily by the intoxication of the injured employee.
"(d) That the injury was not occasioned by the wilful intention of the injured employee to injure or kill himself or another.'
"While the Act should be construed liberally, it should not be extended to cases which cannot reasonably be interpreted as within its scope, and especially so in cases of *Page 870 
hernia, because the intention of the Legislature is the primary rule of construction, and the Legislative intent manifests itself in Section 15, Paragraph (f), which restricts liability in this class of cases.
"The claimant's testimony in this case discloses that he was injured when he attempted to put a boat in the water, and, in so doing, felt a stinging sensation in his side; that he continued to work and did not discover the hernia until approximately twenty-seven (27) days later.
"The section cited above specifically provides that the hernia shall appear suddenly; so if the hernia did not appear for approximately twenty-seven (27) days after the alleged injury, it is clear that the claimant has failed to establish a compensable accident.
"While there is a presumption in the claimant's favor, his own testimony constitutes evidence to the contrary, which obliterates the presumption and removes this case beyond the purview of the Act."
In view of the quoted provisions of Paragraph (f) of Section 15 of the Florida Workmen's Compensation Act, as applied to the evidence in this case, I do not think that the Circuit Court should have reversed the order of the Commission.
The brief of appellants cites a large number of decisions which support the finding of the commission.
See also Scheider on Workmen's Compensation Law, 2d ed., Vol. 1, pages 1122, et seq., and Vol. 3, same work, supplement, page 108; also Vol. 5, supplement page 772.
My conclusion is that the findings of the Florida Industrial Commission in this case were well considered and should not have been reversed.
  THOMAS, J., concurs. *Page 871